Name: 2008/939/EC: Council Decision of 8 December 2008 on the signing and the provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  international trade;  international affairs;  European construction
 Date Published: 2008-12-13

 13.12.2008 EN Official Journal of the European Union L 335/39 COUNCIL DECISION of 8 December 2008 on the signing and the provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products (2008/939/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2), Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community an Agreement in the form of an Exchange of Letters to extend for one year the existing Agreement and Protocols on trade in textile products with the Republic of Belarus, with some adjustments of the quantitative limits. (2) The Agreement in the form of an Exchange of Letters should be applied on a provisional basis as of 1 January 2009, pending the completion of procedures required for its conclusion, subject to reciprocal provisional application by the Republic of Belarus. (3) The Agreement in the form of an Exchange of Letters should be signed on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products initialled on 1 April 1993, as last amended and extended by the agreement in the form of an Exchange of Letters initialled on 19 October 2007 on behalf of the Community subject to its conclusion. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 Subject to reciprocity, the Agreement in the form of an Exchange of Letters shall be applied on a provisional basis from 1 January 2009, pending its formal conclusion. Article 3 1. If the Republic of Belarus fails to respect paragraph 2.4 of the Agreement in the form of an Exchange of Letters, the quota for 2009 will be reduced to the levels applicable in 2008. 2. The decision to implement paragraph 1 shall be taken in accordance with the procedures referred to in Article 17 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1). Article 4 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 December 2008. For the Council The President B. KOUCHNER (1) OJ L 275, 8.11.1993, p. 1.